In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-150 CV

____________________


DONALD RAY MCCRAY, Appellant


V.


CLERK OF THE COURT, Appellee




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-167,445




MEMORANDUM OPINION (1)
	The appellant, Donald Ray McCray, is confined in the Texas Department of
Criminal Justice, Institutional Division.  On January 27, 2003, the trial court signed an
order of dismissal of Cause No. A-167,445. On March 26, 2003, the district clerk filed
in Cause No. A-167,445 an instrument postmarked March 25, 2003.  A copy of this
instrument, which McCray titled, "Appeal Denied the Civil Right to Appeal Against the
Defendant," was forwarded to the Court of Appeals by the district clerk as though it were
a notice of appeal of Cause No. A-167,445.  On April 10, 2003, we notified McCray that
the document was not filed within the time for filing notice of appeal.  On April 16, 2003,
McCray filed a response that stated, "No notice of appeals or affidavit for extension of
time have been filed to this court by me."  
	Donald Ray McCray did not perfect appeal in Cause No. A-167,445 by filing notice
of appeal. See Tex. R. App. P. 25.1.  No other instrument was filed in a bona fide attempt
to invoke the jurisdiction of the appellate court.  See Linwwod v. NCNB Texas, 885
S.W.2d 102, 103 (Tex. 1994).  No party invoked the jurisdiction of the Court of Appeals
within the time permitted for perfecting appeal.  Tex. R. App. P. 25.1(b); 26.1(a). 
Accordingly, the appeal is dismissed for lack of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered April 24, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.